Exhibit 10.1 Execution Version CREDIT AGREEMENT dated as of May 12, 2016, a mong NEWPARK RESOURCES, INC., NEWPARK DRILLING FLUIDS LLC, NEWPARK MATS & INTEGRATED SERVICES LLC, EXCALIBAR MINERALS LLC, and DURA-BASE NEVADA, INC., as Borrowers, BANK OF AMERICA, N.A., as A dministrative A gent , S wing L ine L ender and an L/C I ssuer , JPMORGAN CHASE BANK, N.A., as Documentation Agent and the other Lenders party hereto BANK OF AMERICA, N.A. as L ead A rranger, Sole B ook Manager and Syndication Agent TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 38 Accounting Terms 39 Rounding 39 Times of Day 39 Letter of Credit Amounts 40 Eurodollar Rate Generally 40 Uniform Commercial Code 40 ARTICLE II the COMMITMENTS and Credit Extensions 40 The Loans 40 Borrowings, Conversions and Continuations of Loans 41 Letters of Credit 42 Swing Line Loans 51 Prepayments 54 Termination or Reduction of Commitments 55 Repayment of Revolving Credit Loans 56 Interest 56 Fees 57 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 57 Evidence of Debt 58 Payments Generally; Administrative Agent’s Clawback 58 Sharing of Payments by Lenders 60 Increase in Commitments 61 Cash Collateral 62 Defaulting Lenders 64 Newpark as Borrowers’ Agent 66 Nature and Extent of Each Borrower’s Liability 67 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 69 Taxes 69 Illegality 73 Inability to Determine Rates 74 Increased Costs; Reserves on Eurodollar Rate Loans 75 Compensation for Losses 76 Mitigation Obligations; Replacement of Lenders 77 Survival 77 ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions 78 Conditions of Initial Credit Extension 78 Conditions to all Credit Extensions 81 Deadline for Closing Date 81 ARTICLE V REPRESENTATIONS AND WARRANTIES 82 Existence, Qualification and Power 82 i TABLE OF CONTENTS (continued) Authorization; No Contravention 82 Governmental Authorization; Other Consents 82 Binding Effect 83 Financial Statements; No Material Adverse Effect 83 Litigation 83 No Default 83 Ownership of Property; Liens; Investments 83 Environmental Compliance 84 Insurance 85 Taxes 85 ERISA Compliance 85 Subsidiaries; Equity Interests; Loan Parties 86 Margin Regulations; Investment Company Act 86 Disclosure 86 Compliance with Laws 87 Intellectual Property; Licenses, Etc 87 Solvency 87 Casualty, Etc 87 Labor Matters 87 Collateral Documents 87 Sanctions Concerns 88 ARTICLE VI AFFIRMATIVE COVENANTS 88 Financial Statements; Borrowing Base Certificate 88 Certificates; Other Information 90 Notices 92 Payment of Obligations 93 Preservation of Existence, Etc 93 Maintenance of Properties 93 Maintenance of Insurance 93 Compliance with Laws 94 Books and Records 94 Inspection Rights 94 Use of Proceeds 95 Covenant to Guarantee Obligations and Give Security 95 Compliance with Environmental Laws 97 Preparation of Environmental Reports 98 Further Assurances 98 Compliance with Terms of Leaseholds 98 Material Contracts 99 Bank Products 99 Administration of Deposit Accounts 99 ARTICLE VII NEGATIVE COVENANTS 99 Liens 99 Indebtedness ii TABLE OF CONTENTS (continued) Investments Fundamental Changes Dispositions Restricted Payments Change in Nature of Business Transactions with Affiliates Burdensome Agreements Use of Proceeds Consolidated Fixed Charge Coverage Ratio Amendments of Organization Documents Accounting Changes Prepayments, Etc Amendment, Etc Sanctions Swap Contracts ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Events of Default Remedies upon Event of Default Application of Funds ARTICLE IX ADMINISTRATIVE AGENT Appointment and Authority Rights as a Lender Exculpatory Provisions Reliance by Administrative Agent Delegation of Duties Resignation of Administrative Agent Non-Reliance on Administrative Agent and Other Lenders No Other Duties, Etc Administrative Agent May File Proofs of Claim; Credit Bidding Collateral and Guaranty Matters Secured Cash Management Agreements and Secured Hedge Agreements ARTICLE X
